Citation Nr: 1617251	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a video hearing before the undersigned Veterans Law Judge in September 2013.  Unfortunately, due to technical difficulties, the recording of the hearing was inaudible, and consequently, no hearing transcript from this proceeding is available.  In December 2013, the Veteran was notified of the technical difficulties and consequent lack of record of the hearing, and was offered the opportunity to present testimony at another Board hearing.  The Veteran, through his attorney representative, declined this opportunity in a January 2014 letter, and requested that the case be considered on the evidence of record.

In an April 2014 decision, the Board found that new and material evidence had been submitted sufficient to reopen the claim for service connection for an acquired psychiatric disorder and remanded the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ), for further development. 

After conducting the development requested in the April 2014 Board Remand, the RO issued a January 2016 rating decision granting service connection for other specified trauma or stressor related disorder, awarding a 30 percent evaluation effective September 7, 2010.  Since service connection was granted for an acquired psychiatric disorder, the Veteran's appeal as to that issue has become moot.  The record does not reflect that the Veteran has disagreed with the disability rating or effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status at this time.  

As a TDIU was not awarded after the development requested was performed, the RO issued a Supplemental Statement of the Case concerning this issue in January 2016, and the appeal of the denial of a TDIU has since been returned to the Board for further appellate review.

The Board notes that in its April 2014 Decision/Remand, it characterized the remaining issue on appeal as entitlement to a TDIU prior to May 8, 2013, because awards in a February 2014 rating decision brought the Veteran's combined schedular rating to 100 percent effective May 8, 2013.  As will be discussed in greater detail below, receipt of a combined total schedular evaluation does not automatically render a claim for a TDIU moot, as an award of a TDIU may make the Veteran eligible for an additional award of Special Monthly Compensation.  That appeal has thus been recharacterized as entitlement to a TDIU.    


FINDINGS OF FACT

1.  Prior to September 7, 2010, the Veteran did not meet the numeric schedular criteria for award of a TDIU; the evidence does not demonstrate that his service-connected disabilities alone have been of such severity as to preclude substantially gainful employment, including employment in a sedentary capacity.

2.  From September 7, 2010, the Veteran met the schedular numeric criteria for an award of TDIU and, when resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran is precluded from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience, as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a TDIU have not been met prior to September 7, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met from September 7, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (the Court) has held that such notice should be provided to a claimant before the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if adequate notice is provided after the initial decision, such timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated October 2008.  That letter informed the Veteran of what evidence was required to substantiate the claim for entitlement to a TDIU, and of his and VA's respective duties for obtaining evidence, and was sent to the Veteran prior to the initial adjudication in January 2009.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the present case, VA treatment records and Vocational Rehabilitation records have been associated with the file.  Additionally, as directed in the April 2014 remand instructions, documents have been obtained from the Social Security Administration (SSA) including determinations by SSA on entitlement to disability benefits as well as the medical and lay evidence upon which such decisions were based.  The Veteran was also provided with an opportunity to present testimony before the Board, and was offered an additional opportunity when the recording of the initial hearing was found to be inaudible, which he declined.

Pursuant to the Board's April 2014 remand directives, in April 2015, the Veteran was provided with VA examinations regarding the severity and functional impact of his low back and psychiatric disorders.  The Board finds that the examinations and opinions provided were adequate for adjudicatory purposes, as the examiners considered the Veteran's reported history and symptoms, as well as the examination results, and provided rationales for the opinions offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Prior to September 7, 2010, the Veteran had one disability other than lumbosacral strain which had been awarded service connection, tinea corporis, but he has never asserted, and the medical evidence of record does not demonstrate, that this skin disorder contributed to his unemployability.  "[T]he need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the [RO] or the Board."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Because the Veteran has asserted that his low back disability, alone, rendered him unable to work in his field, and has not indicated that his other service-connected disability from this time contributed to his functional impairment, the Board finds that a retrospective medical opinion regarding the combined-effects of all of the Veteran's service-connected disabilities, prior to September 7, 2010, is unnecessary.  To the extent that a TDIU is being awarded effective September 7, 2010, the need for a combined-effects medical examination or opinion with regard to a multiple-disability TDIU is unnecessary, as its lack will not result in prejudice to the Veteran.

The Board therefore finds that there has been substantial compliance with the directives of the April 2014 remand applicable to the claim for a TDIU, and remand to cure any minor deviations is unnecessary.   See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, and appellate review may proceed without prejudice to the Veteran.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b) (2015).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16(a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination.  Id. 

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran filed his application for a TDIU in August 2008 and has been awarded service connection for a number of disabilities covering the relevant appeal period.  Prior to September 7, 2010, during the relevant appeal period, the Veteran's service-connected disorders included lumbosacral strain at 50 percent and tinea corporis at 10 percent.  Service connection for other specified trauma or stressor related disorder was awarded at 30 percent, effective September 7, 2010.  Effective February 12, 2013, the Veteran's service-connected lumbosacral strain was recharacterized as lumbosacral degenerative arthritis, and the disability rating was increased to 60 percent, the disability rating for tinea corporis was increased to 30 percent, and service connection was awarded for left lower extremity radiculopathy with restless leg syndrome at 60 percent, right lower extremity radiculopathy with restless leg syndrome at 10 percent, cervical degenerative arthritis at 60 percent, and left upper extremity radiculopathy at 40 percent.  Effective May 8, 2013, service connection for right upper extremity radiculopathy was awarded with a 20 percent disability rating.  The Veteran thus had combined disability ratings during the relevant appeal period as follows: 60 percent prior to September 7, 2010; 70 percent from September 7, 2010 to February 11, 2013; 90 percent from February 12, 2013 to May 7, 2013; and 100 percent from May 8, 2013 to present.

In this case, other than military service, the Veteran's employment experience is limited to work with the United States Post Office, where he worked as a mailman.  The Veteran is a high school graduate, reportedly with no other education or training.  On his August 2008 application for a TDIU, the Veteran noted that his last employment was in June 2002, and that he became too disabled to work in June 2002, but had sought employment with USPS in June 2006 for mailman, maintenance, and clerk positions.  The Veteran asserted that his service-connected low back strain prevented him from securing or following substantive gainful employment, because he could not walk, bend, stoop, or carry mail.

From August 2008, the date the Veteran filed his claim for entitlement to a TDIU, to September 6, 2010, the Veteran was in receipt of a 50 percent disability rating for service-connected lumbosacral strain and 10 percent for tinea corporis.  The Veteran thus does not meet the schedular criteria for a TDIU during these periods, because he did not have a single disability rated at 60 percent or more, or multiple disabilities with a combined disability rating of 70 percent or more with one of at least 40 percent.  See 38 C.F.R. § 4.16(a).

The Board has considered whether referral of this portion of the TDIU claim to the Director of Compensation Service for extraschedular consideration is warranted, but finds that the weight of the evidence is against the Veteran's assertion that his service-connected disabilities, alone, rendered him unable to obtain or maintain substantially gainful employment prior to September 7, 2010, when considering his educational and work background.

The Veteran underwent a physical residual functional capacity assessment in June 2006, as part of a claim for Social Security disability benefits.  Although predating the appeal period, this assessment report provides some insight into the state of physical impairment experienced by the Veteran at the front end of the relevant time period.  The June 2006 report documented the Veteran's reports that he did not do any work around the house or yard, and needed to be reminded to take his medications.  He stated that he was able to go out alone, and that he took public transportation or rode in a car when he does.  He described being able to shop for clothes, count change, and handle a savings account.  The Veteran reported problems lifting, squatting, bending, standing, reaching, walking, sitting, climbing stairs, completing tasks, and concentrating.  He stated that he could stand for 30 minutes, walk one block, follow instructions well, and pay attention for one hour.  The examiner noted that the statements and reported symptoms appeared to be exaggerated and not completely consistent with the evidence in the file, and thus were only partially credible.  The evaluator opined that the Veteran would be able to stand and/or walk approximately 6 hours in an 8-hour workday and sit for the same duration, both with normal breaks.  In a July 2008 decision, an SSA Administrative Law Judge determined that the Veteran's spinal disorder, including diminished strength of the lower extremities, resulted in impairment of a severity medically equaling the regulatory requirements for an award of SSA disability benefits, as the vocational expert noted evidence of nerve root compression and significant localized pain reported by the Veteran.  The Court has held that SSA decisions are not controlling on the Board, but are pertinent to determining a veteran's ability to engage in substantially gainful employment.  See Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992).  

The claims file contains a VA primary care resident note from May 2008.  The resident noted that the Veteran's pain affected areas including his lower back and right hip extending to the lateral aspect of the right knee, described as a constant sharp and sometimes dull pain, aggravated by cold weather, heavy lifting, laughing, and coughing.  The Veteran described some alleviation while sitting or lying down, as well as help from a back brace.  The Veteran additionally was noted to have received muscle relaxers, over the counter pain medication, and a trial of Percocet which the Veteran reported worked wonders for him and rendered him able to do his daily activities without difficulty.  In a May 2008 nursing addendum note which included a pain assessment, it was documented that the Veteran reported exacerbating factors included prolonged sitting, walking, and standing.     

The Veteran was provided with a VA examination with regard to his back in July 2009.  The Veteran reported that he had to cease work as a mailman because lifting and walking caused increasing back pain.  The VA examiner stated that this would suggest that the low back condition did interfere with active work functioning, requiring standing, walking, and lifting.  The Veteran described current symptoms of constant low back pain radiating to both buttocks, which was sharp in nature and which extended down both legs to the knees.  He also described a feeling of numbness and tingling only in the "hip area," noted by the examiner to be describing the buttocks.  The Veteran reported increased pain if sitting for ten minutes, standing for 12 minutes, and walking half a block.  The examiner stated that these symptoms would suggest that there would be increased pain and interference with sedentary employment.  However, the Board notes that the examination report also includes notations indicating that the Veteran sat normally during the examination and that there were no objective findings suggesting the described radiculopathy.  The examiner also stated that all movements and activities performed, and complaints of pain during the course of the examination, were "very exaggerated."

In considering the above, the Board finds that a preponderance of the evidence is against the Veteran's claim that service-connected disabilities would prevent him from obtaining and maintaining substantially gainful employment prior to September 7, 2010.  Specifically, although limitations on walking, bending, and lifting due to the lumbosacral strain would likely prevent him from engaging in most jobs involving manual labor, to include his past occupation as a mailman, the functional limitations would not preclude him from engaging in sedentary employment.  Although the VA examiner acknowledged that the reported limitations from the Veteran's described increasing pain when sitting for more than 10 minutes would interfere with sedentary employment, the Board finds highly probative the fact that the examination report indicates that the Veteran sat normally during the examination and that the Veteran's reports and display of experienced pain appeared "very exaggerated."  Further, the Veteran's description in May 2008 of sitting bringing some alleviation of pain is also found to weigh against the claim, despite an addendum stating that prolonged sitting exacerbated his pain. 

In reaching this conclusion, the Board acknowledges that the evidence demonstrates that the Veteran has been under treatment which includes use of medications such as Percocet, muscle relaxers, and over the counter pain relievers to alleviate his low back pain and facilitate his ability to perform activities of daily living.  While the Board is cognizant of the Court's holding in Jones v. Shinseki, that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria," the current claim is found to be distinguishable from that of Jones, where the Board was found to have erroneously considered a factor outside of the specific rating criteria for the disorder at issue.  Cf. 26 Vet. App. 56, 63 (2012).  

While a claim for TDIU is akin to an increased rating claim, this does not lead to the conclusion that consideration of the Veteran's medications is precluded by Jones.  The essence of a TDIU claim is the determination as to whether the Veteran can maintain substantially gainful employment as a result of his service-connected disabilities.  While the Veteran's functional abilities may be artificially amplified, if this provides him the ability to perform a job, then such fact is crucial to the pivotal consideration in a TDIU claim.  To find otherwise would, in essence, create a category of Veterans who may be "theoretically" unemployable, yet who, in reality, may be able to pursue gainful work with the help of medication or other device or course of treatment.  For example, if an individual was paralyzed but able to work with the benefit of a wheelchair, it would seem absurd (not to mention highly insulting) to find that individual incapable of work because they would be unable to maintain a job if not for the mobility provided by the wheelchair.  Such inquiries seem to be at odds with what 38 C.F.R. § 4.16  is intended to accomplish.  In so finding, the Board in no way intends to denigrate the holding in Jones, and the logic employed herein would continue to allow for the assignment of a greater extraschedular rating, if in order, for the particular service-connected disability.  Indeed, the Board finds that its stated position is not contrary to Jones, as a central criterion for unemployability is the actual inability to work.  Thus, the Board is not considering any factors outside of 38 C.F.R. § 4.16, but rather is focused on achieving the essential purpose of that code section.

The Board is cognizant that the Veteran's prior work experience is limited to employment as a mailman, his highest level of education completed was the 12th grade, and he has not previously held a sedentary job.  However, the Board does not find that the lack of a college degree or prior sedentary work experience would necessarily prevent the Veteran from obtaining or maintaining substantially gainful employment prior to September 7, 2010, given that his service-connected disabilities at the time (lumbosacral strain and tinea corporis) would not be expected, and have not been shown, to impact his ability to interact with the public or coworkers in a sedentary capacity, such as, for example, by answering and directing phone calls, taking tickets, etc....  While the Board finds that the evidence clearly demonstrates that the Veteran was rendered unable to continue work as a mailman by his service-connected lumbosacral strain, the relevant question for entitlement to a TDIU is whether the Veteran was rendered unable to obtain or maintain substantially gainful employment due to the effect of his service-connected disabilities, not whether the Veteran was rendered unable to obtain or maintain a position in his prior and/or chosen line of work.  

As the combined disability rating for the Veteran's service-connected disabilities from the beginning of the appeal period through September 6, 2010 does not meet the schedular criteria of  38 C.F.R. § 4.16(a), and the weight of the evidence is against the Veteran's claim that his service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment during this period, referral for extraschedular consideration is not warranted, and a TDIU must be denied.  See 38 C.F.R. § 4.16(b).

As of September 7, 2010, the Veteran has been in receipt of disability ratings which meet the numeric schedular criteria of 38 C.F.R. § 4.16(a) for an award of TDIU.  Beginning on that date, the Veteran had a combined disability rating of 70 percent, with one disability, lumbosacral strain (later reclassified as lumbosacral degenerative arthritis) having a disability rating of at least 40 percent.  See 38 C.F.R. § 4.25, Table I.

As mentioned previously, the Board has found that the Veteran's service-connected lumbosacral disability would preclude him from successfully obtaining and engaging in work involving manual labor.  When also considering the functional impairment resulting from his other specified trauma or stressor related disorder, awarded service connection effective September 7, 2010, the Board finds that the Veteran has effectively been rendered unable to obtain or maintain substantially gainful employment from that date.  

In so finding, the Board has given significant weight to the reports of the November 2012 VA psychiatric examination and April 2015 VA examination.  At the November 2012 examination, the examiner provided diagnoses of dysthymic disorder, anxiety disorder NOS, and personality disorder NOS.  She related the anxiety disorder diagnosis to military service, indicating that the Veteran's nightmares about the trauma causing sleep impairment, discomfort in crowds, and suspiciousness and unwillingness to get close to others were associated with this diagnosis, while ongoing distrust and suspiciousness of those in authority and inappropriate behavior in the workplace likely stemmed from his non-service connected personality disorder.  However, the examiner stated that it is difficult to separate the clinical symptoms of each disorder due to overlap and similarity, and concluded that it was not possible to differentiate what portion of the occupational and social impairment indicated was caused by each distinct disorder because all of them interact and compound one another, reinforcing the Veteran's beliefs about self, others, and the world, making it unlikely he would be open to others who are not veterans or who might tell him what to do (e.g. an employer).  The April 2015 VA examiner also stated that problems interacting with others and anger are limiting factors for the Veteran in the workplace, and indicated that it was not possible to differentiate what portion of the occupational and social impairment was caused by each distinct psychiatric disorder, although opining that the majority was likely due to the personality disorder with some portion of avoidance maybe due to anxiety-related symptoms.  Thus, because the symptoms and resulting functional impairment of the non-service connected mental health disorders cannot be distinguished from those resulting from the service-connected other specified trauma or stressor related disorder, they must all be considered as relating to the service-connected disorder.   See Mittleider v. West, 11 Vet. App. 181 (1998).  

In conclusion, the Board finds that, as of September 7, 2010, the Veteran's service-connected lumbosacral disability would at least as likely as not prevent him from reentering his former field of employment as a mailman, as well as performing any job which would require standing,  lifting, or walking for prolonged periods, and his service-connected psychiatric disorder would impose limitations on interactions with the public, coworkers, and employers, with the Veteran manifesting irritability, suspiciousness, and difficulty with authority to such an extent that it is at least as likely as not that he would be unable to obtain and maintain sedentary employment for which he would be qualified.  Considering these limitations in the context of the education level and occupational experience, the Board concludes that the evidence is at least in equipoise that the Veteran's service-connected disorders rendered him unable to obtain or maintain substantially gainful employment from September 7, 2010, the date the Veteran met the numeric schedular criteria for a TDIU.  

Therefore, affording the Veteran the benefit of the doubt, a TDIU is found warranted from September 7, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory.  See generally Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447   (2009).  In light of this principle, entitlement to Special Monthly Compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, the Board must determine, particularly in light of the partial grant of entitlement to TDIU herein, whether the issue of entitlement to SMC has been raised by the record, specifically, whether the Veteran qualifies for SMC at the housebound rate (38 C.F.R. § 1114(s)(1)) for one service-connected disability rated as total due to an award of TDIU, with additional service-connected disability or disabilities independently ratable at 60 percent or more.

In this case, the Board finds that the issue of entitlement to SMC at the housebound rate has not been raised by the record, as the Veteran has at no point had a single disability rated at 100 percent.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board is cognizant that an award of a TDIU based on single disability can satisfy the requirement of a single disability rated at 100 percent; however, the grant of TDIU in the present decision was based on the combined effects of the Veteran's service-connected lumbosacral spine and psychiatric disabilities, rather than "a [single] service-connected disability."   See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, even though the Veteran has other service-connected disabilities, independent of the lumbosacral and psychiatric disorders, ratable at 60 percent or more disabling, the Veteran does not have a combination of service-connected disabilities which would qualify him for SMC under 38 U.S.C.A. § 1114.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011). 

In so finding, and consistent with VA's duty to maximize benefits, the Board has considered whether a TDIU may be warranted based entirely on impairment resulting from the lumbar spine disability, as the Veteran has asserted that this disability alone has rendered him unemployable.  However, while the evidence demonstrates that his low back and its associated neurological impairments preclude prolonged standing, walking, bending, and other physical labor, the Board finds the conclusion reached by the April 2015 VA examiner, that there were no functional impairments from these disorders which would render the Veteran unable to do sedentary employment, to be persuasive.  While a September 2012 SSA field office disability report noted that the Veteran appeared to be in pain while sitting and constantly shifted in his seat and stood up during the interview, the numerous instances documented in the other SSA assessment reports of the Veteran's apparent exaggeration of symptoms somewhat inconsistent with the evidence of record, and notation by the July 2009 VA examiner that all movements and activities demonstrated by the Veteran were very exaggerated as were complaints of pain (e.g. describing increased pain if sitting for 10 minutes, but observed sitting normally during the examination), demonstrate a pattern limiting the credibility of the Veteran's apparent manifestations, and reduce the persuasiveness of the note regarding symptomatology observed in September 2012.  Therefore, as the award of a TDIU is not based on a single service-connected disability, and there is not otherwise a service-connected disability rated as 100 percent disabling, entitlement to SMC at the housebound rate, based on the presence of a single disability rated at 100 percent with additional disability rated at 60 percent or more, is not established, and the issue has accordingly, not been inferred.

During the pendency of the present appeal, the Veteran submitted an application for Special Monthly Compensation due to the need for regular aid and attendance, but as this is in no way based on the Veteran's claim for a TDIU, here on appeal, it is not found to be before the Board at this time.  The Board therefore finds that the question of entitlement to SMC based on the need for regular aid and attendance has not been raised by inference with the Veteran's claim for a TDIU.  


ORDER

A TDIU is granted, effective September 7, 2010, subject to criteria applicable to the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


